       Case 19-12300-mkn        Doc 44     Entered 05/01/19 15:44:23       Page 1 of 4


 1   MICHAEL D. MAZUR, ESQ.
     Nevada Bar No. 011202
 2
     4145 W Ali Baba Ln Suite A
 3   Las Vegas, NV 89118
     Telephone:   (702) 564-3128
 4   Facsimile:   (702) 564-3175
     complaint@mazurbrooks.com
 5
     General Counsel, CWNEVADA LLC
 6
                               UNITED STATES BANKRUPTCY COURT
 7

 8
                                         DISTRICT OF NEVADA

 9                                                        Case No.: 19-BK-12300-MKN
10   In re:
                                                          CHAPTER 11
11   CWNEVADA LLC.
                                                          Hearing Date: June 5, 2019
12                   Debtor.                              Hearing Time: 9:30 a.m.
13

14

15                                       NOTICE OF HEARING
16

17            NOTICE IS HEREBY GIVEN that a MOTION FOR EXTENSION OF TIME TO FILE

18
     INCOMPLETE AND/OR DEFICIENT SCHEDULES was filed on April 30, 2019, by Debtor
     CWNEVADA LLC. The Motion seeks the following relief: request to extend the time to file
19
     schedules to May 30, 2019. Any opposition must be filed pursuant to Local Rule 9014.
20

21
              NOTICE IS FURTHER GIVEN that if you do not want the court to grant the relief sought
     in the Motion, or if you want the court to consider your views on the Motion, then you must file an
22
     opposition with the court, and serve a copy on the person making the Motion no later than 14 days
23
     preceding the hearing date for the motion, unless an exception applies (see Local Rule 9014(d)(3)).
24
     The opposition must state your position, set forth all relevant facts and legal authority, and be
25
     supported by affidavits or declarations that conform to Local Rule 9014(c). If you object to the
26   relief requested, you must file a WRITTEN response to this pleading with the court. You must also
27   serve your written response on the person who sent you this notice.
28




                                                      1
       Case 19-12300-mkn        Doc 44     Entered 05/01/19 15:44:23       Page 2 of 4


 1          If you do not file a written response with the court, or if you do not serve your written
 2   response on the person who sent you this notice, then:
 3          • The court may refuse to allow you to speak at the scheduled hearing; and
 4          • The court may rule against you without formally calling the matter at the hearing.
 5

 6          NOTICE IS FURTHER GIVEN that the hearing on the said Motion will be held before a

 7   United States Bankruptcy Judge, in the District of Nevada on June 5, 2019 at the hour of 9:30 a.m.

 8          DATED this 1st day of May 2019.
 9                                                       CWNEVADA LLC

10                                                       /s/ Michael D. Mazur
                                                         MICHAEL D. MAZUR, ESQ.
11
                                                         4145 W Ali Baba Ln Suite A
12                                                       Las Vegas, NV 89118
                                                         Telephone:    (702) 564-3128
13                                                       Facsimile:    (702) 564-3175
14
                                                         complaint@mazurbrooks.com
                                                         General Counsel
15                                                       CWNevada LLC.
16

17

18

19

20

21

22

23

24

25

26

27

28




                                                     2
       Case 19-12300-mkn        Doc 44     Entered 05/01/19 15:44:23       Page 3 of 4


 1                          CERTIFICATE OF ELECTRONIC SERVICE.
 2
            I HEREBY CERTIFY that on the 1st day of May 2019, that I electronically served one (1)
 3   copy of the foregoing document titled NOTICE OF HEARING (for MOTION FOR EXTENSION
 4   OF TIME TO FILE INCOMPLETE AND/OR DEFICIENT SCHEDULES) upon the following
 5   attorneys of record via Nevada Bankruptcy Court’s Electronic File and Serve program (CM/ECF):
 6

 7   JUSTIN L. CARLEY on behalf of Creditor 4FRONT ADVISORS LLC
     jcarley@swlaw.com, rlengsavath@swlaw.com;DOCKET_LAS@swlaw.com
 8
     CHARLES E. GIANELLONI on behalf of Creditor 4FRONT ADVISORS LLC
 9   cgianelloni@swlaw.com, jmath@swlaw.com;mfull@swlaw.com;jstevenson@swlaw.com;docket_las@swlaw.com

10   KARA B. HENDRICKS on behalf of Creditor GREEN PASTURES FUND, LLC
     hendricksk@gtlaw.com, lvlitdock@gtlaw.com;flintza@gtlaw.com
11
     KARA B. HENDRICKS on behalf of Creditor GREEN PASTURES GROUP, LLC
12   hendricksk@gtlaw.com, lvlitdock@gtlaw.com;flintza@gtlaw.com

13   KARA B. HENDRICKS on behalf of Creditor GROWTH OPPORTUNITIES, LLC
     hendricksk@gtlaw.com, lvlitdock@gtlaw.com;flintza@gtlaw.com
14
     KARA B. HENDRICKS on behalf of Creditor JAKAL INVESTMENTS, LLC
15   hendricksk@gtlaw.com, lvlitdock@gtlaw.com;flintza@gtlaw.com

16   KARA B. HENDRICKS on behalf of Creditor JONATHAN S. FENN REVOCABLE TRUST
     hendricksk@gtlaw.com, lvlitdock@gtlaw.com;flintza@gtlaw.com
17
     BRIAN E HOLTHUS on behalf of Creditor HIGHLAND PARTNERS NV LLC
18   bankruptcy@juww.com, bankruptcy@juwlaw.com;mw@juwlaw.com;kom@juwlaw.com

19   BRIAN E HOLTHUS on behalf of Creditor MI-CW HOLDINGS LLC
     bankruptcy@juww.com, bankruptcy@juwlaw.com;mw@juwlaw.com;kom@juwlaw.com
20
     BRIAN E HOLTHUS on behalf of Creditor MI-CW HOLDINGS NV FUND 2 LLC
21   bankruptcy@juww.com, bankruptcy@juwlaw.com;mw@juwlaw.com;kom@juwlaw.com

22   L. EDWARD HUMPHREY on behalf of Creditor THE CIMA GROUP LLC
     ed@hlawnv.com, caroline@hlawnv.com
23
     DAVID S. LEE on behalf of Interested Party TIMOTHY SMITS VAN OYEN
24   dlee@lee-lawfirm.com, crenwick@lee-lawfirm.com

25   DAVID S. LEE on behalf of Plaintiff TIMOTHY SMITS VAN OYEN
     dlee@lee-lawfirm.com, crenwick@lee-lawfirm.com
26
     MICHAEL D MAZUR on behalf of Debtor CWNEVADA LLC
27   complaint@mazurandbrooks.com, mmazur@mazurandbrooks.com

28   CHRISTOPHER MILTENBERGER on behalf of Creditor GREEN PASTURES FUND, LLC




                                                      3
       Case 19-12300-mkn           Doc 44     Entered 05/01/19 15:44:23           Page 4 of 4


 1   MILTENBERGERC@GTLAW.COM

 2   BOB L. OLSON on behalf of Creditor 4FRONT ADVISORS LLC
     bolson@swlaw.com,
 3   mfull@swlaw.com;jmath@swlaw.com;docket_las@swlaw.com;jstevenson@swlaw.com;nkanute@swlaw.com

 4   CHARLENE N RENWICK on behalf of Plaintiff TIMOTHY SMITS VAN OYEN
     crenwick@lee-lawfirm.com
 5
     JEFFREY R. SYLVESTER on behalf of Creditor ALI BABA, LLC
 6   jeff@sylvesterpolednak.com, bridget@sylvesterpolednak.com;kellye@sylvesterpolednak.com

 7   JEFFREY R. SYLVESTER on behalf of Creditor FORTRESS OAKRIDGE, LLC
     jeff@sylvesterpolednak.com, bridget@sylvesterpolednak.com;kellye@sylvesterpolednak.com
 8
     U.S. TRUSTEE - LV - 11
 9   USTPRegion17.lv.ecf@usdoj.gov

10   RYAN J. WORKS on behalf of Creditor MC BRANDS, LLC
     rworks@mcdonaldcarano.com, kkirn@mcdonaldcarano.com;bgrubb@mcdonaldcarano.com
11

12

13
                                                                      /s/ Dianna Mullis
14                                                                    Employee of Attorney

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                          4
